 

 

Case: 1:18-cv-04461 Document #: 70 Filed: 10/09/18 Page 1 of 2 PagelD #:7180 No |

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ENTERTAINMENT ONE UK LTD.,
Plaintiff, Case No. 18-cv-04461
V. Judge Harry D. Leinenweber
6guys9 Magistrate Judge Mary M. Rowland
(No.10 in Schedual A) = f L. f= D
Defendant. OCT 09 2018 d

 

 

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

Motion to Set Aside Default Judgement

 

| filed a Motion to Dismiss on August,10". | was waiting for the result of
my Motion to Dismiss. | did not receive any notification for the result, no
email and no mail letter notification to me. So | miss the dead line to

response the case.

| apply the hornorable Judge to set aside the Default Judgement against

me and accept my response to the case.
ee I Se Ne ree ee ne eT ee ey ee een ee
Case: 1:18-cv-04461 Document #: 70 Filed: 10/09/18 Page 2 of 2 PagelD #:7181

 

Dated this Oct. 7th,2018 Respectfully Submitted

 

 

4A sk , Pro Se HaiJie Lin
Singature Printed Name
HaiJie Lin
Apt.303, No.46, Lane 150,
XiangKun Road, Xiao KunShan Town,
Song Jiang District, Shanghai,

China, 201616
Tel: +86 17717836356

E-MAIL: 1228056238@qq.com

 
